DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
Determining the scope and contents of the prior art.
Ascertaining the differences between the prior art and the claims at issue.
Resolving the level of ordinary skill in the pertinent art.
Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 1–9, 11, 13, and 15–20 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2004/0233359 to Nam et al. in view of U.S. Patent No. 7,092,055 to Maeda et al.
Regarding Claim 1, Nam discloses (e.g., Figs. 8 and 9 and paragraphs [0072]–[0078], illustrating the formation of each of the substrates; also where Fig. 6 illustrates an example of a completed liquid crystal panel) a pixel array substrate (Fig. 8E), comprising: a substrate 201 comprising a plurality of pixel regions (Fig. 4 illustrates a plurality of pixel regions, while Fig. 8E is focused on the structure of a single region); a plurality of pixel structures (Fig. 8E) correspondingly disposed in the plurality of pixel regions of the substrate, at least one of the pixel structures comprising: an active element Tr; a reflective electrode 240 disposed in a corresponding one of the pixel regions and electrically connected to the active element; and an auxiliary electrode 250 electrically connected to the reflective electrode and the active element, and a flat layer 230/231 disposed between the auxiliary electrode and the active element and covering the active element (Fig. 8E).

 Maeda discloses a liquid crystal display, and teaches forming reflective film 503/602 over transparent electrodes 504/603 such that a vertical projection of the reflective film on the substrate overlaps a vertical projection of the transparent electrode on the substrate, and an area of the vertical projection of the reflective film on the substrate is not greater than an area of the vertical projection of the transparent electrode on the substrate, in order to allow a reflective display to further operate in another mode with transmissive, backlit display, to achieve a high brightness and high contrast image (e.g., Figs. 5 and 6 and col. 15, line 66 to col. 16, line 67).
It would have been obvious to one of ordinary skill in the art at the time of effective filing to modify the device of Nam such that a vertical projection of the reflective electrode on the substrate overlaps a vertical projection of the auxiliary electrode on the substrate, and an area of the vertical projection of the reflective electrode on the substrate is not greater than an area of the vertical projection of the auxiliary electrode on the substrate, as suggested by Maeda, in order to allow a reflective display to further operate in another mode with transmissive, backlit display, to achieve a high brightness and high contrast image.
Regarding Claim 2, the combination of Nam and Maeda would have rendered obvious wherein the auxiliary electrode directly contacts the flat layer and the reflective electrode (Fig. 8E of Nam).
Regarding Claim 3, the combination of Nam and Maeda would have rendered obvious wherein the auxiliary electrode is made of a metal oxide (paragraph [0071] of Nam).
Regarding Claim 4, the combination of Nam and Maeda would have rendered obvious wherein the auxiliary electrode has a first width in a first direction, the reflective electrode has a second width in the first direction, and a difference between the first width and the second width is less than or equal to 11 μm (Figs. 5 and 6, col. 16, lines 41–49 of Maeda, where the symbol □ would reasonably be understood to mean µ, which is a common measurement for electrode dimensions, meaning that the difference in widths is 10µm; further, Maeda teaches that the difference in areas of the reflective and transmissive electrode portions represents the amount of backlight passed in transmissive display, and it would have been obvious to adjust the ratio, and the corresponding difference in width, of the reflective and transmissive electrodes to achieve a desired brightness in reflective and transmissive display operating modes).
Regarding Claim 5, the combination of Nam and Maeda would have rendered obvious wherein the auxiliary electrode comprises a first side edge and a second side edge opposite to each other in a first direction, the reflective electrode comprises a third side edge and a fourth side edge opposite to each other in the first direction, a first distance is provided between the first side edge and the third side edge, a second distance is provided between the second side edge and the fourth side edge, and a sum 
Regarding Claim 6, the combination of Nam and Maeda would have rendered obvious wherein the auxiliary electrode is made of metal or alloy (paragraph [0071] of Nam).
Regarding Claim 7, the combination of Nam and Maeda would have rendered obvious wherein the auxiliary electrode has a first width in a first direction, the reflective electrode has a second width in the first direction, and a difference between the first width and the second width is greater than or equal to 0.5 μm and less than or equal to 4.5 μm (where Maeda teaches that the difference in areas of the reflective and transmissive electrode portions represents the amount of backlight passed in transmissive display, and it would have been obvious to adjust the ratio, and the corresponding difference in width, of the reflective and transmissive electrodes to achieve a desired brightness in reflective and transmissive display operating modes).
Regarding Claim 8, the combination of Nam and Maeda would have rendered obvious wherein the auxiliary electrode comprises a first side edge and a second side edge opposite to each other in a first direction, the reflective electrode comprises a third 
Regarding Claim 9, the combination of Nam and Maeda would have rendered obvious wherein the reflective electrode comprises a first surface facing away from the substrate, the auxiliary electrode comprises a second surface not covered by the reflective electrode, and the first surface and the second surface define a reflective surface of the pixel structure (e.g., Fig. 8E of Nam).
Regarding Claim 11, the combination of Nam and Maeda would have rendered obvious wherein reflectivity of the auxiliary electrode in a visible light band is different from reflectivity of the reflective electrode in the visible light band (where Nam teaches electrode 250 of a transparent conductive material and reflective electrode 240, reasonably suggesting differences in reflectivity).

Regarding Claim 13, Nam discloses (e.g., Figs. 8 and 9 and paragraphs [0072]–[0078], illustrating the formation of each of the substrates; also where Fig. 6 illustrates an example of a completed liquid crystal panel) a display device, comprising: a pixel 
Nam further appears to disclose – though it is not entirely clear, because Fig. 8 of Nam is a side view, and the top view of Fig. 4 does not provide sufficient detail – wherein a vertical projection of the reflective electrode on the substrate overlaps a vertical projection of the auxiliary electrode on the substrate, and an area of the vertical projection of the reflective electrode on the substrate is not greater than an area of the vertical projection of the auxiliary electrode on the substrate (Figs. 8E and 4).
 Maeda discloses a liquid crystal display, and teaches forming reflective film 503/602 over transparent electrodes 504/603 such that a vertical projection of the reflective film on the substrate overlaps a vertical projection of the transparent electrode on the substrate, and an area of the vertical projection of the reflective film on the substrate is not greater than an area of the vertical projection of the transparent electrode on the substrate, in order to allow a reflective display to further operate in 
It would have been obvious to one of ordinary skill in the art at the time of effective filing to modify the device of Nam such that a vertical projection of the reflective electrode on the substrate overlaps a vertical projection of the auxiliary electrode on the substrate, and an area of the vertical projection of the reflective electrode on the substrate is not greater than an area of the vertical projection of the auxiliary electrode on the substrate, as suggested by Maeda, in order to allow a reflective display to further operate in another mode with transmissive, backlit display, to achieve a high brightness and high contrast image.
Regarding Claim 15, the combination of Nam and Maeda would have rendered obvious wherein the auxiliary electrode is made of a metal oxide (paragraph [0071] of Nam).
Regarding Claim 16, the combination of Nam and Maeda would have rendered obvious wherein the auxiliary electrode has a first width in a first direction, the reflective electrode has a second width in the first direction, and a difference between the first width and the second width is less than or equal to 11 μm (Figs. 5 and 6, col. 16, lines 41–49 of Maeda, where the symbol □ would reasonably be understood to mean µ, which is a common measurement for electrode dimensions, meaning that the difference in widths is 10µm; further, Maeda teaches that the difference in areas of the reflective and transmissive electrode portions represents the amount of backlight passed in transmissive display, and it would have been obvious to adjust the ratio, and the 
Regarding Claim 17, the combination of Nam and Maeda would have rendered obvious wherein the auxiliary electrode comprises a first side edge and a second side edge opposite to each other in a first direction, the reflective electrode comprises a third side edge and a fourth side edge opposite to each other in the first direction, a first distance is provided between the first side edge and the third side edge, a second distance is provided between the second side edge and the fourth side edge, and a sum of the first distance and the second distance is less than or equal to 11 μm (Figs. 5 and 6, col. 16, lines 41–49 of Maeda, where the symbol □ would reasonably be understood to mean µ, which is a common measurement for electrode dimensions, meaning that the difference in widths is 10µm; further, Maeda teaches that the difference in areas of the reflective and transmissive electrode portions represents the amount of backlight passed in transmissive display, and it would have been obvious to adjust the ratio, and the corresponding difference in width, of the reflective and transmissive electrodes to achieve a desired brightness in reflective and transmissive display operating modes).
Regarding Claim 18, the combination of Nam and Maeda would have rendered obvious wherein the auxiliary electrode is made of metal or alloy (paragraph [0071] of Nam).
Regarding Claim 19, the combination of Nam and Maeda would have rendered obvious wherein the auxiliary electrode has a first width in a first direction, the reflective electrode has a second width in the first direction, and a difference between the first width and the second width is greater than or equal to 0.5 μm and less than or equal to 
Regarding Claim 20, the combination of Nam and Maeda would have rendered obvious wherein the auxiliary electrode comprises a first side edge and a second side edge opposite to each other in a first direction, the reflective electrode comprises a third side edge and a fourth side edge opposite to each other in the first direction, a first distance is provided between the first side edge and the third side edge, a second distance is provided between the second side edge and the fourth side edge, and one of the first distance and the second distance is greater than or equal to 0.25 μm and less than or equal to 2.25 μm (where Maeda teaches that the difference in areas of the reflective and transmissive electrode portions represents the amount of backlight passed in transmissive display, and it would have been obvious to adjust the ratio, and the corresponding difference in width, of the reflective and transmissive electrodes to achieve a desired brightness in reflective and transmissive display operating modes).

Claims 10, 12, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Nam and Maeda, in view of U.S. Patent Application Publication No. 2002/0008815 to Hanakawa et al.
Regarding Claim 10, the combination of Nam and Maeda does not explicitly disclose wherein the reflective electrode is a stacked structure of a transparent 
Hanakawa discloses a liquid crystal display, and teaches including a protective film on the reflective film in order to protect the reflective film and avoid a decrease in reflectance (e.g., paragraph [0014]).
It would have been obvious to one of ordinary skill in the art at the time of effective filing to modify the device of Nam and Maeda such that the reflective electrode is a stacked structure of a transparent protective layer and a metal reflective layer, and the metal reflective layer is disposed between the transparent protective layer and the auxiliary electrode, as suggested by Hanakawa, in order to protect the reflective film and avoid a decrease in reflectance.
Regarding Claim 12, the combination of Nam, Maeda, and Hanakawa would have rendered obvious wherein the reflective electrode is made of silver or silver alloy (Hanakawa suggests silver, paragraph [0010], to improve reflectance), the auxiliary electrode is a stacked structure of a metal layer and a metal oxide layer, and the metal oxide layer is disposed between the metal layer and the flat layer (where the specific structure of the auxiliary is not disclosed to include two layers, but including a further metal layer, such as Al, would reduce resistance and improve electrical uniformity through the electrode, and Applicant has not shown that the claimed structure is for any unobvious purpose or achieves unexpected results).
Regarding Claim 14, the combination of Nam, Maeda, and Hanakawa would have rendered obvious wherein the auxiliary electrode directly contacts the flat layer and the reflective electrode (Fig. 8E of Nam), the reflective electrode is made of silver or 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN CROCKETT whose telephone number is (571)270-3183. The examiner can normally be reached M-F 8am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Caley can be reached on 571-272-2286. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RYAN CROCKETT/Primary Examiner, Art Unit 2871